UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 19, 2010 TRI-COUNTY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Maryland 0-18279 52-1652138 (State or other Jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3035 Leonardtown Road, Waldorf, Maryland 20601 (Address of principal executive offices) (301) 645-5601 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On October 19, 2010, Tri-County Financial Corporation issued a news release announcing its results of operations and financial condition for the three and nine months ended September 30, 2010.A copy of the news release is included as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits Exhibits NumberDescription 99.1News Release dated October 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 20, 2010 By: /s/William J. Pasenelli William J. Pasenelli Executive Vice President and Chief Financial Officer
